
	
		II
		112th CONGRESS
		1st Session
		S. 1462
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2011
			Ms. Mikulski (for
			 herself, Mr. Franken, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to encourage and support parent, family, and community involvement in
		  schools, to provide needed integrated services and comprehensive supports to
		  children for the ultimate goal of assisting students to stay in school, become
		  successful learners, improve their academic achievement, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Schools Utilizing Comprehensive and
			 Community Engagement for Success Act or the
			 Success
			 Act.
		2.FindingsCongress finds the following:
			(1)Research studies
			 consistently show a positive relationship between family engagement and student
			 achievement. This relationship holds across families of all economic, racial
			 and ethnic, and educational backgrounds and for students of all ages.
			(2)Educators
			 recognize, on the basis of social science and common experience, that effective
			 family and community engagement is a critical element in children’s academic,
			 social, and emotional development. Poverty, limited English proficiency, and
			 varying cultural expectations are among the biggest barriers to effective
			 family engagement.
			(3)Schools with
			 effective family and community engagement strategies provide bridges between
			 families, community-based organizations, and schools to improve communication,
			 information sharing, services, and comprehensive supports for children and
			 families.
			(4)Educational
			 research suggests that student achievement improves in environments where
			 learning is a community value, and where schools have the ability to address a
			 broad range of needs, both academic and otherwise, for all students, such as in
			 full-service community schools.
			(5)Cross-sector
			 community engagement of businesses, institutions of higher education,
			 philanthropic organizations, school boards, child care organizations, family
			 advocates, neighborhood and service organizations, after-school providers, and
			 community-based organizations, is essential if schools are to ensure that all
			 children meet college and work-ready standards.
			(6)More than
			 1,000,000 of the students who enter grade 9 do not receive a high school
			 diploma 4 years later and approximately 7,000 students drop out of school each
			 day, including a significant percentage of students with the potential of high
			 academic achievement.
			(7)Integrated
			 services and comprehensive supports, such as before school, after school, and
			 summer activities, family engagement, health and mental services, and other
			 services and supports, are necessary components of effective, school-based
			 efforts to dramatically affect dropout prevention rates, increase graduation
			 rates, and improve student achievement. In one national study, 98 percent of
			 students receiving such services and supports stayed in school, 89 percent had
			 fewer suspensions, and 85 percent of such students who were eligible
			 high-school seniors graduated.
			(8)Through the
			 Judith P. Hoyer Centers, or Judy Centers, the State of Maryland
			 has operated an integrated services and comprehensive supports model geared
			 towards young children, and their families, and have seen remarkable increases
			 in school readiness among children who enter kindergarten having attended a
			 Judy Center.
			3.Amendments to
			 the Elementary and Secondary Education Act of 1965
			(a)Statement of
			 PurposeSection 1001 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6301) is amended—
				(1)by striking
			 paragraph (11) and inserting the following:
					
						(11)coordinating
				services under all parts of this title with each other, with services under all
				other titles of this Act, with other education services, and with other public
				and private agencies in the community providing services to children and
				youth;
						;
				(2)in paragraph
			 (12), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(13)promoting strong
				partnerships between schools and their communities that contribute to increased
				student achievement and greater family and community engagement in creating
				positive conditions for learning for
				children.
						.
				(b)Local
			 educational agency plansSection 1112(b)(1) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)) is amended—
				(1)in subparagraph
			 (P), by striking and after the semicolon;
				(2)in subparagraph
			 (Q), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(R)where
				appropriate, a description of how the local educational agency will coordinate
				and collaborate with the State educational agency, other public and private
				State agencies, and local public and private organizations and agencies
				(including local departments of health and human services, local housing
				agencies, local departments of youth services, local agencies administering
				juvenile justice programs and facilities, local agencies and organizations
				administering national and community service and service-learning programs,
				local law enforcement agencies, local nonprofit youth development and
				community-based organizations, and other appropriate entities)—
							(i)to provide
				services to children and families that are integrated with services from
				specialized instructional support personnel and local educational agency
				homeless liaisons designated pursuant to section 722(g)(1)(J)(ii) of the
				McKinney-Vento Homeless Assistance Act, in order to address the academic and
				nonacademic factors (which may include a lack of physical, dental, and mental
				health services, before, after, and summer school opportunities, opportunities
				for family engagement, child care, employment opportunities for family members,
				or availability of nutritious foods) that affect student achievement at the
				schools served by the local educational agency; and
							(ii)to address such
				factors with an emphasis on the most significant barriers facing students at
				schools identified for school improvement, corrective action, or restructuring
				under section
				1116(b).
							.
				4.Outreach and
			 coordination
			(a)In
			 GeneralTitle V of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7201 et seq.) is
			 amended by adding at the end the following:
				
					EParent and community outreach and
				engagement
						5700.Grants
				authorized
							(a)State
				allotments
								(1)In
				generalFrom the funds appropriated under section 5700B for any
				fiscal year, the Secretary shall allot to each State for the fiscal year an
				amount that bears the same relationship to the remainder as the amount the
				State received under subpart 2 of part A of title I for the preceding fiscal
				year bears to the amount all States received under that subpart for the
				preceding fiscal year, subject to paragraph (2).
								(2)MinimumNotwithstanding
				paragraph (1), no State shall receive an allotment under this section that is
				less than an amount equal to one-half of 1 percent of the total amount made
				available to all States under this section.
								(3)Reallotment of
				unused fundsIf a State does not apply for an allotment under
				this section for a fiscal year, the Secretary shall reallot the amount of the
				State's allotment to the remaining States in accordance with this
				section.
								(b)ApplicationIn
				order to receive an allotment under this section for a fiscal year, a State
				shall submit to the Secretary an application, at such time, in such manner, and
				accompanied by such information as the Secretary may require.
							(c)State use of
				funds
								(1)In
				generalEach State that receives an allotment under this part for
				a fiscal year shall reserve not less than 95 percent of the amount allotted to
				such State under subsection (a) for such year for subgrants to eligible
				entities under subparts 1, 2, and 3.
								(2)State
				administrationA State educational agency may use a total of not
				more than 5 percent of the amount made available to the State under subsection
				(a) for—
									(A)the
				administrative costs of carrying out its responsibilities under this
				part;
									(B)establishing and
				implementing a peer review process for subgrant applications; and
									(C)supervising the
				awarding of funds to eligible entities.
									(d)Approval of
				certain applicationsNotwithstanding any other provision of this
				part, a State may approve a subgrant application under this part for a program
				to be located in a facility other than an elementary school or secondary school
				only if the program will be at least as available and accessible to the
				students to be served as if the program were located in an elementary school or
				secondary school.
							(e)Permissive
				local match
								(1)In
				generalA State may require a local educational agency or
				eligible entity to match subgrant funds awarded under this part.
								(2)Sliding
				scaleThe amount of a match under paragraph (1) shall be
				established based on a sliding fee scale that takes into account—
									(A)the relative
				poverty of the population to be targeted by the local educational agency or
				eligible entity; and
									(B)the ability of
				the local educational agency or eligible entity to obtain such matching
				funds.
									(3)In-kind
				contributionsEach State that requires a local educational agency
				or eligible entity to match funds under this subsection shall permit the agency
				or entity to provide all or any portion of such match in the form of in-kind
				contributions.
								(4)ConsiderationNotwithstanding
				this subsection, a State shall not consider the ability of a local educational
				agency or eligible entity to match funds when determining which agencies or
				entities will receive awards under this part.
								(f)Peer
				reviewIn reviewing subgrant applications under this part, a
				State shall use a peer review process or other method of assuring the quality
				of such applications.
							(g)Geographic
				diversityTo the extent practicable, a State shall distribute
				funds under this part equitably among geographic areas within the State,
				including urban and rural communities.
							(h)Duration of
				awardsGrants under this part may be awarded for a period of not
				less than 3 years and not more than 5 years.
							5700A.National
				activitiesThe Secretary is
				authorized to enter into a contract with a nonprofit organization with a
				demonstrated record of effectiveness and extensive national, State, and local
				experience in providing effective, evidence-based, integrated student supports
				in order to ensure accountability in the execution of subparts 1, 2, and 3.
				Such nonprofit organization shall be responsible for—
							(1)providing
				technical assistance and training to States receiving grants under this part
				and subgrant recipients to promote the effectiveness of the programs assisted
				under this part in improving the coordination, availability, delivery, and
				effectiveness of integrated services and comprehensive supports for children
				and families; and
							(2)establishing a
				national clearinghouse for the collection and dissemination of information on
				effective parent, family, and community engagement practices and programs,
				which information shall be disseminated to State educational agencies and made
				available to local educational agencies, schools, and community-based
				organizations.
							5700B.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2012 and each of the 4 succeeding fiscal
				years.
						1Parent and Community Outreach Coordinators
							5701.PurposeThe purpose of this subpart is to provide
				support, through competitive subgrants, to schools, which may work in
				conjunction with a community-based organization or an institution of higher
				education, to hire and maintain Parent and Community Outreach Coordinators
				to—
								(1)plan and work
				closely with each school they serve and conduct outreach to ensure that family
				and community members participate in the education and development of their
				children and become an integral part of the school climate and culture;
								(2)enable
				principals, teachers, and other instructional support staff to complement and
				enrich efforts to help all children make learning gains, graduate from
				secondary school ready for higher education and careers, and plan for their
				futures through family and community engagement strategies; and
								(3)act as a liaison
				with other programs and coordinators from Federal, State, local, and private
				programs that serve the school, including community school coordinators,
				parental liaisons funded under part A of title I, 21st century community
				learning centers under part B of title IV, parent training and information
				centers under section 671 of the Individuals with Disabilities Education Act,
				and school health coordinators, as appropriate, to align efforts and leverage
				resources.
								5702.Subgrants
				authorizedA State that
				receives a grant under section 5700 shall award subgrants, on a competitive
				basis, to local educational agencies that receive assistance under part A of
				title I to enable such agencies to assist public elementary schools and public
				secondary schools served by such agencies to hire and maintain Parent and
				Community Outreach Coordinators.
							5703.Application
								(a)In
				GeneralA local educational agency that desires to receive a
				subgrant under this subpart shall submit an application to the State at such
				time, in such manner, and accompanied by such information as the State may
				require.
								(b)ContentsAn
				application submitted pursuant to subsection (a) shall include the
				following:
									(1)A description of
				the schools that are to be assisted by the local educational agency under this
				subpart, which schools shall be public elementary schools, public secondary
				schools or, if the local educational agency chooses, early learning programs
				supported by the local educational agency.
									(2)The particular
				family and community engagement needs in schools to be assisted under the
				subgrant as of the time of application, including a description of the ways in
				which families and communities are engaged during the school day, before
				school, and during after school and summer hours.
									(3)A detailed plan
				that outlines evidence-based strategies to address the needs identified in
				paragraph (2).
									(4)A description of
				the desired progress of the local educational agency related to the indicators
				described in section 5707(b).
									(5)A description of
				the capacity of the schools for measuring school-specific outcomes of the work
				provided by the Parent and Community Outreach Coordinators.
									(6)A description of
				the capacity of the schools for supporting a position of Parent and Community
				Outreach Coordinator by providing space and adequate resources, including a
				plan for supporting the position, and the activities facilitated by the
				position, if grants funds were no longer available.
									(7)A description of
				how the activities supported with funds under this subpart will be coordinated
				with the programs and activities carried out by the local educational agency
				pursuant to section 1118, including whether such activities will be supported
				with funds provided under title I.
									5704.Awarding of
				subgrants
								(a)PriorityIn
				awarding subgrants under this subpart, a State shall give priority to
				applications—
									(1)proposing to
				target high-need schools—
										(A)with the highest
				proportions of students from low-income families;
										(B)with a large
				percentage of students who fail to meet the State's challenging student
				academic achievement standards, as assessed pursuant to section
				1111(b)(3);
										(C)with drop-out
				rates that significantly exceed the State's average annual dropout rate;
				and
										(D)with a large
				percentage of students who are limited English proficient; and
										(2)submitted by
				local educational agencies describing a partnership structure that delineates
				how the local educational agency, community-based organizations, local
				government, institutions of higher education, and other key institutions will
				come together to support a common vision, defined results, and measures of
				effectiveness, with clear roles and responsibilities, and a plan for serving
				multiple schools.
									(b)Duration of
				subgrantEach subgrant awarded under this subpart shall be for a
				period of not less than 3 years and not more than 5 years.
								5705.Screening and
				evaluation committee
								(a)EstablishmentA
				school receiving assistance under this subpart shall establish a screening and
				evaluation committee that shall consist of the following members:
									(1)The school
				principal or headmaster, or a designee of the principal or headmaster.
									(2)Not less than 2
				parents of students enrolled at the school, 1 of whom shall be a parent whose
				child is eligible for free or reduced price lunch under the Richard B. Russell
				National School Lunch Act (42 U.S.C. 1751 et seq.).
									(3)Not less than 1
				teacher who teaches at the school.
									(4)Not less than 1
				paraprofessional at the school.
									(5)Not less than 1
				community partner.
									(6)The
				superintendent of the school or a designee of the superintendent.
									(b)Oversight and
				EvaluationThe screening and evaluation committee shall prepare
				and submit an evaluation to the local educational agency on an annual basis
				regarding the performance of the Parent and Community Outreach Coordinator
				based on the indicators of effectiveness described in section 5707(b). The
				local educational agency may use the evaluation for the purposes of promotion
				or termination of the individual occupying the position of Parent and Community
				Outreach Coordinator.
								5706.Parent and
				Community Outreach Coordinator
								(a)In
				GeneralA Parent and Community Outreach Coordinator shall—
									(1)provide
				leadership in, and facilitate, the building of relationships, bridging of gaps,
				and creation of partnerships among school staff, families, and community
				members; and
									(2)provide support
				and resources—
										(A)to increase
				participation and engagement of family and community members in the school;
				and
										(B)in support of all
				children's learning, including those children meeting or exceeding academic
				achievement standards (as assessed pursuant to section 1111(b)(3)).
										(b)ResponsibilitiesEach
				Parent and Community Outreach Coordinator shall—
									(1)implement a
				family needs and engagement assessment at the school that includes goals and
				suggestions on how to improve family engagement in the school, with particular
				attention to the needs of low-income families, limited English proficient
				families, families living in rural areas, children in either the child welfare
				system or juvenile justice system, families experiencing homelessness, and
				families of children with disabilities or developmental delay;
									(2)develop an
				individual plan that includes an overall family engagement plan for the school,
				which shall include a description of the community resources that will be
				leveraged to connect students and families with available resources;
									(3)establish and
				maintain consistent, effective, and timely communication with families,
				especially low-income, limited English proficient families of children with
				disabilities, and minority families in a variety of ways that account for the
				language and cultural needs of these individuals;
									(4)work with the
				principal of the school and school staff to establish an environment in which
				families feel safe and welcome;
									(5)act as an
				advocate and liaison to assist family members and school staff to resolve
				issues at the school and district levels;
									(6)work with other
				Federal, State, local, and private partners to develop and implement
				activities, programs, and training aimed at assisting families to support
				student learning needs and postsecondary education planning;
									(7)create, organize,
				strengthen, and support a school parent council (which may include a school
				parent teacher association) that is representative of the school
				community;
									(8)as appropriate,
				participate in the school's school improvement process and development of
				school improvement plans;
									(9)take part in
				regular training and professional development which may be provided by a
				community-based organization, an institution of higher education, or other
				staff serving at the local educational agency that serves the school;
									(10)have the ability
				to relate to students as a caring adult; and
									(11)carry out other
				duties specifically related to the effective engagement of family and community
				members.
									5707.Evaluations
								(a)In
				GeneralEach Parent and Community Outreach Coordinator
				shall—
									(1)be directly
				supervised and evaluated by the principal or headmaster of the school on a
				regular basis; and
									(2)be evaluated on
				an annual basis by the school’s screening and evaluation committee established
				under section 5705 and the school parent council established under section
				5706(b)(7) in order to determine the effectiveness of the Coordinator.
									(b)EffectivenessEach
				screening and evaluation committee shall work with the local educational agency
				and the Parent and Community Outreach Coordinator to identify indicators of
				success related to the activities supported under this subpart, and to develop
				baseline data and evaluate progress on such indicators, which may
				include—
									(1)student
				achievement as measured by assessment data, school readiness, classroom grades,
				and participation in programs and services for gifted and talented
				students;
									(2)student
				attendance rates;
									(3)persistence rates
				of students from grade to grade;
									(4)graduation
				rates;
									(5)student mobility
				rates;
									(6)dropout
				rates;
									(7)detentions,
				suspensions, and expulsions;
									(8)postsecondary
				education attendance, persistence, and completion;
									(9)the quality and
				frequency of communication between schools and families, including personal
				interaction, school visits, home visits, telephone calls, and
				publications;
									(10)the
				participation of family members in parent-teacher conferences, open houses,
				family nights, and other school-based activities;
									(11)the quality and
				frequency of regular workshops, and other opportunities that provide family
				members with the knowledge and skills needed to support their child’s learning
				out of school and to support college and career readiness; and
									(12)the number and
				percentage of families with a child with a disability who report that schools
				facilitated family engagement as a means of improving services and academic
				achievement for their children (which information may be derived from data
				collected by parent training and information centers under section 671 of the
				Individuals with Disabilities Education Act, if applicable).
									(c)Basis for
				EvaluationsIn evaluating a Parent and Community Outreach
				Coordinator under this section, the screening and evaluation committee shall
				base such evaluation on case studies, interviews, and outcomes based on the
				indicators described in subsection (b).
								5708.ReportA local educational agency that receives a
				subgrant under this subpart shall submit a biennial report to the Secretary
				regarding activities conducted by such local educational agency with subgrant
				funds received under this subpart.
							2Connecting students to community resources and
				comprehensive supports
							5721.PurposeThe purpose of this subpart is to provide
				support, through competitive subgrants, to eligible entities to—
								(1)improve the coordination, availability,
				delivery, and effectiveness of integrated services and comprehensive supports
				for children and families; and
								(2)act as a liaison with other organizations
				in order to assist public schools in providing children and families
				with—
									(A)the integrated services and comprehensive
				supports needed to improve the learning of children and their ability to plan
				for postsecondary educational opportunities, such as—
										(i)health, employment, mentor or tutor, and
				human services;
										(ii)vocational rehabilitation;
										(iii)enrichment and accelerated learning
				opportunities;
										(iv)before school, after school, and summer
				programs; and
										(v)recreation; and
										(B)related assistance.
									5722.Eligible
				entityIn this subpart, the
				term eligible entity means 1 or more community-based
				organizations, or institutions of higher education, in partnership with public
				schools.
							5723.Subgrants
				authorizedA State that
				receives a grant under section 5700 shall award subgrants, on a competitive
				basis, to eligible entities to connect integrated services and comprehensive
				supports to students and families in order to enhance student learning and
				outcomes, by—
								(1)conducting an
				assessment of student and family needs in public elementary schools and
				secondary schools;
								(2)assessing the
				availability and quality of learning opportunities beyond the classroom,
				including service-learning opportunities;
								(3)linking needed
				integrated services and comprehensive supports to children, their families, and
				their public schools, and evaluating the impact of such services and supports
				once the services and supports are provided;
								(4)enhancing the
				social, emotional, intellectual, and physical development of students;
				and
								(5)providing
				professional development related to integrated services and comprehensive
				supports for staff, teachers, and, as appropriate, Parent and Community
				Outreach Coordinators in such public schools.
								5724.Application
								(a)In
				generalAn eligible entity that desires to receive a subgrant
				under this subpart shall submit an application to the State at such time, in
				such manner, and accompanied by such information as the State may
				require.
								(b)ContentsAn
				application submitted under subsection (a) shall include the following:
									(1)A description of
				the public schools to be assisted by the eligible entity and their performance
				with respect to other State performance criteria related to student academic
				achievement, and a description of the schools' student populations (including
				demographics).
									(2)A memorandum of
				understanding, between the public school and the eligible entity, that explains
				how they will work to effectively coordinate the provision of integrated
				services and comprehensive supports to students within the public school (and
				with after-school and extended day programs and services, if applicable), the
				objectives that they expect to achieve, the educational research bases that
				will guide the provision of student integrated services and comprehensive
				supports in meeting their objectives, and the capacity of the community partner
				to meet their objectives.
									(3)A description of
				how the eligible entity plans to build and improve on the current state of
				community involvement to increase support and ownership of the integrated
				services and comprehensive supports designed to enhance student learning
				outcomes, including the measures of progress and desired results related to
				students and families.
									(4)The particular
				student needs to be addressed through integrated services and comprehensive
				supports and the organizations able to provide integrated services and
				comprehensive supports to meet those needs, including intellectual, social,
				emotional, and physical well-being, and other academic and non-academic needs
				related to student learning, including planning for attending an institution of
				higher education.
									(5)A plan regarding
				the provision of integrated services and comprehensive supports, including a
				description of—
										(A)the role of the
				public school principal and staff, including the Parent and Community Outreach
				Coordinator, if applicable, in the management of the provision of integrated
				services and comprehensive supports;
										(B)how the eligible
				entity will efficiently manage and leverage non-Federal resources (which may
				include in-kind resources) to meet identified student needs;
										(C)plans to monitor
				student performance along with integrated services and comprehensive supports
				provided to students over time, including plans to integrate the eligible
				entity’s data reporting with the public school’s data systems;
										(D)criteria by which
				the eligible entity will evaluate the effectiveness of services and
				comprehensive supports provided to students, including a description of the
				proposed measurements used to evaluate the impact of such services and supports
				on the academic achievement of students; and
										(E)plans to leverage
				other non-Federal resources (which may include in-kind resources) to support
				integrated services and comprehensive supports.
										(6)An assurance that
				activities supported with funds under this subpart will be coordinated with the
				programs and activities carried out by the public school pursuant to section
				1118.
									(7)Arrangements to
				protect student privacy, consistent with applicable data privacy laws and
				regulations, including section 444 of the General Education Provisions Act (20
				U.S.C. 1232g, commonly known as the Family Educational Rights
				and Privacy Act of 1974).
									5725.Awarding of
				subgrants
								(a)PriorityIn
				awarding subgrants under this subpart, a State shall give priority to
				applications—
									(1)proposing
				integrated services and comprehensive supports to high-need public
				schools—
										(A)with the highest
				proportions of students from low-income families;
										(B)with a large
				percentage of students who fail to meet the State's challenging student
				academic achievement standards, as assessed pursuant to section
				1111(b)(3);
										(C)with drop-out
				rates that significantly exceed the State average annual dropout rate;
				and
										(D)with a large
				percentage of students who are limited English proficient; and
										(2)that
				include—
										(A)a partnership
				structure that delineates how such eligible entity will work with other
				organizations, including local government, nonprofit organizations,
				institutions of higher education, and other key institutions that will come
				together to support a common vision, defined results, and measures of
				effectiveness, and clear roles and responsibilities; and
										(B)a plan for
				serving multiple schools.
										(b)Duration of
				SubgrantEach subgrant awarded under this subpart shall be for a
				period of not less than 3 years and not more than 5 years.
								5726.ReportAn eligible entity that receives a subgrant
				under this subpart shall submit a biennial report to the Secretary regarding
				activities conducted by such entity with subgrant funds received under this
				subpart.
							.
			(b)Table of
			 ContentsThe table of contents in section 2 of the
			 Elementary and Secondary Education Act of
			 1965 is amended by inserting after the item relating to section 5618
			 the following:
				
					
						Part E—Parent and Community Outreach and Engagement
						Sec. 5700. Grants authorized.
						Sec. 5700A. National activities.
						Sec. 5700B. Authorization of appropriations.
						Subpart 1—Parent and Community Outreach
				Coordinators
						Sec. 5701. Purpose.
						Sec. 5702. Subgrants authorized.
						Sec. 5703. Application.
						Sec. 5704. Awarding of subgrants.
						Sec. 5705. Screening and evaluation committee.
						Sec. 5706. Parent and Community Outreach
				Coordinator.
						Sec. 5707. Evaluations.
						Sec. 5708. Report.
						Subpart 2—Connecting Students to Community Resources and
				Comprehensive Supports
						Sec. 5721. Purpose.
						Sec. 5722. Eligible entity.
						Sec. 5723. Subgrants authorized.
						Sec. 5724. Application.
						Sec. 5725. Awarding of subgrants.
						Sec. 5726.
				Report.
					
					.
			
